Margiotti, Attorney General,
— You have asked to be advised whether a person may gain a residence within the provisions of the Public Assistance Law of June 24, 1937, P. L. 2051, by coming bona fide *582to establish a permanent abode in the Commonwealth and continuing to reside there for one year, if such person receives assistance during a part of that year as a nonresident.
Section 501(d) of the County Institution District Law of June 24, 1937, P. L. 2017, contains the following language:
“Except as hereinafter otherwise provided, every adult and every emancipated minor, whether married or single, legitimate or illegitimate, may acquire a new settlement in any institution district of this Commonwealth or in the Commonwealth by coming bona fide to establish a permanent abode therein and continuing to reside therein for one whole year, if such person or minor is of sufficient mental ability to make a bargain, and is not or does not become a public charge during said year.”
Section 9(d) of the Public Assistance Law, supra, reads as follows:
“Other persons who have resided in Pennsylvania for at least one year immediately preceding the date of application for assistance, and need assistance to enable them to maintain for themselves and their dependents a decent and healthful standard of living.”
' A reading of the sections just quoted leads unalterably to the conclusion that whenever one desires to establish a bona- fide residence in the Commonwealth of Pennsylvania, he must satisfy the authorities that he has not been a public charge at any time during such period, but that he has lived within our Commonwealth and maintained himself upon his own resources through income deriyed from property holdings or earnings.
Any other conclusion would tend to attract the dependents of other States to our Commonwealth. The attraction of the dependents of other States would not only burden the taxpayers of our Commonwealth with individuals who should not be our wards, but such condition would likewise tend to reduce the efficiency and economical *583well-being of all persons within the confines of our Commonwealth.
You are advised, therefore, that no person can acquire a bona fide residence in the Commonwealth of Pennsylvania as a citizen thereof, within the provisions of the statutes referred to above, unless he has resided within the confines of our State over a period of one year upon his own resources.